Case 2:20-cv-01045-AB-AGR Document 21 Filed 04/17/20 Page 1 of 1 Page ID #:91



  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11   MANAL ALEISA,                               Case No. 2:20-cv-01045-AB-AGR

 12                   Plaintiff,                  Hon. André Birotte Jr.

 13         v.                                    ORDER ON THIRD
                                                  STIPULATION TO EXTEND
 14   GOJO INDUSTRIES, INC.,                      TIME TO RESPOND TO
                                                  INITIAL COMPLAINT
 15                   Defendant.
                                                  Complaint Served: February 7, 2020
                                                  Current Response Date: April 24,
 16                                               2020
                                                  New Response Date: May 22, 2020
 17
 18
 19         Before the Court is the parties’ Third Stipulation to Extend Time to Respond
 20   to Initial Complaint. Having reviewed the Stipulation and being fully advised, the
 21   Stipulation is hereby GRANTED. Defendant GOJO Industries, Inc. has up to and
 22   including May 22, 2020 to file its response to the current Complaint.
 23         IT IS SO ORDERED.
 24
      Dated: April 17, 2020
 25
                                                   _____________________________
 26
                                                   ANDRÉ BIROTTE JR.
 27                                                United States District Judge
 28
